DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s Response
In Applicant’s Response dated 11/30/2021, Applicant amended Claims 21, 28, 34, 35, 37 and 19; and argued against all objections and rejections previously set forth in the Office Action dated 08/31/2021.
In light of Applicant’s amendments and remarks, the previously set forth objections are withdrawn.
As requested by the applicant (See remarks dated 11/30/2021, page 1), the examiner maintains the previously set forth double patenting rejection in abeyance  until the claims of the present application have been allowed.

Status of the Claims
Claims 21 – 40 are rejected on the ground of nonstatutory double patenting, Claims 21 – 33 are rejected under pre-AIA  35 U.S.C. 102(a) and Claims 34 – 40 are rejected under pre-AIA  35 U.S.C. 103(a).

Examiner Note
 	The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). 

Claim Objections
Claim 28 is objected to because of the following informalities:
Claim 28 now recites “receiving, at the second device, an instruction from the first device, the input instruction being based, at least in part, on a user request received by the first device” (emphasis added). In applicant response dated 11/30/2021, applicant amendment removed “input” from claim 28 third limitation. Accordingly, now there is antecedent basis problem with the claim as presented.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 21 – 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 9 and 19 of U.S. Patent No. 10,970,355. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are rendered obvious over Claims 1, 7, 9 and 19 of U.S. Patent No. 10,970,355.

Instant Application
17/189,882
U.S. Patent No.
10,970,355
21
1
22
1
23
1
24
1
25
1
26
7
27
1
28
9
29
9
30
9
31
7
32
1
33
19
34
1
35
1
36
1

1
38
7
39
1
40
19


Regarding Claims 21 – 40, U.S. Patent No. 10,970,355 recites a system and method comprising similar limitations as recited in the claims of the instant application. It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the system and methods of the instant application by using the system and method of U.S. Patent No. 10,970,355 because it was well-known and desired to implement such system and method.
Claims 21 – 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 11 of U.S. Patent No. 9,721,036. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are rendered obvious over Claims 1, 5 and 11 of U.S. Patent No. 9,721,036.
Regarding Claims 21 – 40, U.S. Patent No. 9,721,036 recites a system and method comprising similar limitations as recited in the claims of the instant application (See Claims 1, 5 and 11). It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the system and methods of the instant application by using the system and method of U.S. Patent No. 9,721,036 because it was well-known and desired to implement such system and method.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 21 – 33 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Mittal (US 2012/0054616) 

Regarding Claim 21, Mittal teaches a system (See Mittal’s Abstract), comprising: 
a processor (Mittal in par 0033, teaches at least one processor); and 
a memory communicatively coupled to the processor and storing computer-executable instructions that, when executed by the processor (Mittal in par 0033, further teaches that the web browser proxy will typically consist of at least one computer processor and a suitable memory), perform operations, comprising: 
causing content to be displayed on a first device (Mittal in par 0027, teaches that the user of a small device control the playback of video content on a   
detecting a second device to concurrently display at least a portion of the content being displayed on the first device (Mittal in par 0041, teaches that the user commands will often be used to select sections of video or non-video from the web page. Mittal in par 0045, further teaches that the video browser client, rather than being physically separate from the web browser proxy, may be physically be a part of the web browser proxy. In any event as a result of the user commands (for example, selecting the video by pressing on a touch sensitive screen and then selecting a “project button” using the selection controls, the system will instruct the web browser proxy and video browser client to start rendering and transmitting the selected data such as the video, to the large video display); 
comparing a capability of the first device with a capability of the second device (Mittal in par 0067, teaches that the web browser proxy knows (e.g., instructed by previous setup, or by direct interrogation of video display) that the large video display is 3D capable, then either before user selection or upon user selection of video of interest, the web browser proxy can optionally request enhanced 3D videos objects (data) from the server and the large video display can in turn show higher resolution or 3D video content); and 
based on the comparing, automatically providing the at least the portion of the content to be displayed on the second device (Mittal in par 0067, teaches that the web browser proxy knows (e.g., instructed by previous setup, or by direct interrogation of video display) that the large video display is 3D capable, then either before user selection or upon user selection of video of interest, the web browser proxy can optionally request enhanced 3D videos objects (data) from the server and the large video display can in turn show higher resolution or 3D video content). 

Regarding Claim 22, Mittal teaches the limitations contained in parent Claim 21. Mittal further teaches:
further comprising instructions for: 
receiving an input instruction from the first device (Mittal in par 0045, further teaches that the video browser client, rather than being physically separate from the web browser proxy, may be physically be a part of the web browser proxy. In any event as a result of the user commands (for example, selecting the video by pressing on a touch sensitive screen and then selecting a “project button” using the selection controls, the system will instruct the web browser proxy and video browser client to start rendering and transmitting the selected data such as the video, to the large video display); and 
based on receiving the input instruction, sending information associated with the input instruction to the second device (Mittal in par 0045, further teaches that the video browser client, rather than being physically separate from the web . 

Regarding Claim 23, Mittal teaches the limitations contained in parent Claim 22. Mittal further teaches:
wherein the input is a gesture (Mittal in par 0045, further teaches that the video browser client, rather than being physically separate from the web browser proxy, may be physically be a part of the web browser proxy. In any event as a result of the user commands (for example, selecting the video by pressing on a touch sensitive screen and then selecting a “project button” using the selection controls, the system will instruct the web browser proxy and video browser client to start rendering and transmitting the selected data such as the video, to the large video display). 

Regarding Claim 24, Mittal teaches the limitations contained in parent Claim 22. Mittal further teaches:
wherein the input causes a manipulation of the at least the portion of content displayed on the second device (Mittal in par 0027, teaches that the user of a small device control the playback of video content on a separate device. Mittal in par 0065, further teaches that the interaction of the user with the control button in one device to control the video play in another device). 

Regarding Claim 25, Mittal teaches the limitations contained in parent Claim 21. Mittal further teaches: 
wherein the at least the portion of the content is provided to the second device based, at least in part, on the capability of the second device (Mittal in par 0067, teaches that the web browser proxy knows (e.g., instructed by previous setup, or by direct interrogation of video display) that the large video display is 3D capable, then either before user selection or upon user selection of video of interest, the web browser proxy can optionally request enhanced 3D videos objects (data) from the server and the large video display can in turn show higher resolution or 3D video content). 

Regarding Claim 26, Mittal teaches the limitations contained in parent Claim 25. Mittal further teaches:
wherein the capability comprises at least one of a display resolution, an audio quality, a data input function or processing power (Mittal in par 0067, teaches that the web browser proxy knows (e.g. instructed by previous setup, or by direct interrogation of video display) that the large video display is 3D capable, then either before user selection or upon user selection of video of interest, the web browser proxy can optionally request enhanced 3D video objects (data) from the server and the large video display can in turn show higher resolution or 3D video content).

Regarding Claim 27, Mittal teaches the limitations contained in parent Claim 21. Mittal further teaches:
wherein the first device and the second device concurrently display the at least the portion of the content (Mittal in par 0092 – 0095, teaches that the web browser proxy, provides only a subset of the rendered content to the control browser client 106. The content rendered by the control browser client is 126 and 127. The content provided to the large video display is content 126 and 400). Accordingly, at least content 126 is being concurrently display in both devices.

Regarding Claim 28, Mittal teaches a method (See Mittal’s Abstract), comprising: 
comparing a display capability of a first device with a display capability of a second device, the first device displaying content (Mittal in par 0067, teaches that the web browser proxy knows (e.g., instructed by previous setup, or by direct interrogation of video display) that the large video display is 3D capable, then either before user selection or upon user selection of video of interest, the web browser proxy can optionally request enhanced 3D videos objects (data) from the server and the large video display can in turn show higher resolution or 3D video content); 
based on the comparing, causing the second device to display at least a portion of the content being displayed on the first device (Mittal in par 0067, teaches that the web browser proxy knows (e.g., instructed by previous setup, or by direct interrogation of video display) that the large video display is 3D capable, then either before user selection or upon user selection of video of interest, the web browser proxy can optionally request enhanced 3D videos objects (data) from the server and the large video display can in turn show higher resolution or 3D video content); 
receiving, at the second device, an instruction from the first device, the input instruction being based, at least in part, on a user request received by the first device (Mittal in par 0045, further teaches that the video browser client, rather than being physically separate from the web browser proxy, may be physically be a part of the web browser proxy. In any event as a result of the user commands (for example, selecting the video by pressing on a touch sensitive screen and then selecting a “project button” using the selection controls, the system will instruct the web browser proxy and video browser client to start rendering and transmitting the selected data such as the video, to the large video display); 
based on receiving the instruction from the first device, causing the second device to alter the at least the portion of the content being displayed on the second device (Mittal in par 0027, teaches that the user of a small device control the playback of video content on a separate device. Mittal in par 0065, further teaches that the interaction of the user with the control button in one device to control the video play in another device).

Regarding Claim 29, Mittal teaches the limitations contained in parent Claim 28. Mittal further teaches:
wherein the input is a gesture (Mittal in par 0045, further teaches that the video browser client, rather than being physically separate from the web browser proxy, may be physically be a part of the web browser proxy. In any event as a result of the user commands (for example, selecting the video by pressing on a touch sensitive screen and then selecting a “project button” using the selection controls, the system will instruct .

Regarding Claim 30, Mittal teaches the limitations contained in parent Claim 28. Mittal further teaches:
wherein the at least the portion of the content is provided to the second device based, at least in part, on the capability of the second device (Mittal in par 0067, teaches that the web browser proxy knows (e.g., instructed by previous setup, or by direct interrogation of video display) that the large video display is 3D capable, then either before user selection or upon user selection of video of interest, the web browser proxy can optionally request enhanced 3D videos objects (data) from the server and the large video display can in turn show higher resolution or 3D video content)..

Regarding Claim 31, Mittal teaches the limitations contained in parent Claim 30. Mittal further teaches:
wherein the capability comprises at least one of a display resolution, an audio quality, a data input function or processing power (Mittal in par 0067, teaches that the web browser proxy knows (e.g. instructed by previous setup, or by direct interrogation of video display) that the large video display is 3D capable, then either before user selection or upon user selection of video of interest, the web browser proxy can optionally request enhanced 3D video objects (data) from the server and the large video display can in turn show higher resolution or 3D video content). 

Regarding Claim 32, Mittal teaches the limitations contained in parent Claim 28. Mittal further teaches:
wherein the first device and the second device concurrently display the at least the portion of the content (Mittal in par 0092 – 0095, teaches that the web browser proxy, provides only a subset of the rendered content to the control browser client 106. The content rendered by the control browser client is 126 and 127. The content provided to the large video display is content 126 and 400). Accordingly, at least content 126 is being concurrently display in both devices.

Regarding Claim 33, Mittal teaches the limitations contained in parent Claim 28. Mittal further teaches:
further comprising compressing the at least the portion of content prior to sending the content to the second device (Mittal in par 0025, teaches that rich media or media with security issues may be safely run on thin control browser clients by pre-rendering web pages on a more full featured browser proxy, compressing the resulting images, and then sending the compressed images to the thin control browser client, which in turn may decompress and display the rich media. Mittal in par 0085, further teaches that after a full featured web browser has produced a rendered image, (312) performs lossless image compression producing a lossless compressed image, at least for the web pages various non-video elements. This compressed image, which may for example be most or all of a web page, but with divisions in which a video media player might play video, can then be transmitted (128) to the control browser client (106), .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 34 – 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mittal in view of Sujeet Mate et al. in “Movable-Multimedia: Session Mobility in Ubiquitous Computing Ecosystem” published on 2006 (hereinafter, Mate).

Regarding Claim 34, Mittal teaches a method (See Mittal’s Abstract), comprising: 
accessing a web page with a first device, the first device displaying at least a portion of the web page on a first display (Mittal in par 0027, teaches that the user of a small device control the playback of video content on a separate device. Mittal in par 0035 – 0036 and Fig. 1, further teaches that the user typically use the graphical user interface 108 of the control browser client to view a portion of a webpage. Upon receiving the user command, such as an HTTP request to fetch the HTML page pointed by the URL 130, the control proxy will generally request the appropriate HTML code from the internet server); 
determining whether the second display has a better capability for displaying the portion of the web page than the first display (Mittal in par 0020, teaches that large 3D video screens for living rooms, bedrooms, and business conference rooms, where the use of 3D viewing goggles is tolerable, are starting to become popular. By contrast, the use of 3D video screens for small hand held devices, such as smart phones, is likely to continue to be problematic for the foreseeable future due to the generally lower user toleration of wearing 3D viewing goggles for handheld devices. Additionally, the smaller video displays on such handheld devices typically lack 3D capability. Thus improved seamless methods to turn over the playback of web page embedded video from smaller devices to larger 3D capable video screens will generally promote a greater use of web page embedded 3D video, at least as an alternate media source. Mittal in par 0067, further teaches that if the web browser proxy (104) knows (e.g. instructed by previous setup, or by direct interrogation of video display 100 that the ; and 
upon determining that the second display has a better capability for displaying the portion of the web page than the first display, automatically displaying the portion of the web page on the second display (Mittal in par 0041, teaches that the user commands will often be used to select sections of video or non-video from the web page. Mittal in par 0045, further teaches that in any event as a result of the user commands (for example, selecting the video by pressing on a touch sensitive screen and then selecting a “project button” using the selection controls, the system will instruct the web browser proxy and video browser client to start rendering and transmitting the selected data such as the video, to the large video display. Mittal in par 0067, teaches that the web browser proxy knows (e.g., instructed by previous setup, or by direct interrogation of video display) that the large video display is 3D capable, then either before user selection or upon user selection of video of interest, the web browser proxy can optionally request enhanced 3D videos objects (data) from the server and the large video display can in turn show higher resolution or 3D video content).
Mittal teaches the synchronization of a small device with a second large device in order to playback content on the second device using the small device as remote control device. However, Mittal does not specifically disclose detecting whether a second device having a second display is located in the neighborhood of the first device; upon detecting that the second device is located in the neighborhood of the first device.
Mate in Page 1, section 1, teaches that seamless continuity during application session transfer across devices is critical for the best user experience. Session mobility would enable seamless transfer of an-ongoing multimedia session between different devices based on user preferences. The reason for session transfer can be chosen as per user requirement, such as: cheapest access cost, better user experience and physical user mobility. Mate in page 1, section 2, teaches that quad play allows service providers to facilitate seamless movement of media across their wired and wireless structures. Mate in page 2, section 3.2, teaches that for example, when bob arrives home he is still watching the soccer game running on his Mobile device; he chooses the IP-TV in his living room and on pressing a button he transfer the game seamlessly from the mobile device on his IP-TV, where he can now enjoy the game not only on a bigger and better screen and but also leverage the broad-band connection to his home.
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teaching of Mate with the teaching as in Mittal to allow the user to automatically transfer the content to another device in the neighborhood based on user preferences seamless. The motivation for doing so would have been to provide the user with a better user experience through a seamless transfer of on-going sessions between different devices (See Mate page 1, section 1).

Regarding Claim 35, Mittal in view of Mate teaches the limitations contained in parent Claim 34. Mittal further teaches:
further comprising receiving, from the first device, a manipulation instruction that causes the displayed portion of the web page on the second device to be manipulated (Mittal in par 0027, teaches that the user of a small device control the playback of video content on a separate device. Mittal in par 0065, further teaches that the interaction of the user with the control button in one device to control the video play in another device). 

Regarding Claim 36, Mittal in view of Mate teaches the limitations contained in parent Claim 35. Mittal further teaches:
wherein the manipulation instruction is a gesture (Mittal in par 0045, further teaches that the video browser client, rather than being physically separate from the web browser proxy, may be physically be a part of the web browser proxy. In any event as a result of the user commands (for example, selecting the video by pressing on a touch sensitive screen and then selecting a “project button” using the selection controls, the system will instruct the web browser proxy and video browser client to start rendering and transmitting the selected data such as the video, to the large video display).

Regarding Claim 37, Mittal in view of Mate teaches the limitations contained in parent Claim 34. Mittal further teaches:
wherein the portion of the web page is provided to the second device based, at least in part, on the determined capabilities of the second display (Mittal in par 0067, teaches that the web browser proxy knows (e.g., instructed by previous . 

Regarding Claim 38, Mittal in view of Mate teaches the limitations contained in parent Claim 34. Mittal further teaches:
wherein the display capabilities comprise at least one of a display resolution, an audio quality, a data input function or processing power (Mittal in par 0067, teaches that the web browser proxy knows (e.g. instructed by previous setup, or by direct interrogation of video display) that the large video display is 3D capable, then either before user selection or upon user selection of video of interest, the web browser proxy can optionally request enhanced 3D video objects (data) from the server and the large video display can in turn show higher resolution or 3D video content).

Regarding Claim 39, Mittal in view of Mate teaches the limitations contained in parent Claim 34. Mittal further teaches:
further comprising causing the first device and the second device to concurrently display the content (Mittal in par 0092 – 0095, teaches that the web browser proxy, provides only a subset of the rendered content to the control browser client 106. The content rendered by the control browser client is 126 and 127. The  

Regarding Claim 40, Mittal in view of Mate teaches the limitations contained in parent Claim 34. Mittal further teaches:
further comprising compressing the content prior to sending the content to the second device (Mittal in par 0025, teaches that rich media or media with security issues may be safely run on thin control browser clients by pre-rendering web pages on a more full featured browser proxy, compressing the resulting images, and then sending the compressed images to the thin control browser client, which in turn may decompress and display the rich media. Mittal in par 0085, further teaches that after a full featured web browser has produced a rendered image, (312) performs lossless image compression producing a lossless compressed image, at least for the web pages various non-video elements. This compressed image, which may for example be most or all of a web page, but with divisions in which a video media player might play video, can then be transmitted (128) to the control browser client (106), where the image can be decompressed by the application software (200) and thin embedded browser (320), and then displayed on the graphical user interface (108)).

Response to Arguments
Applicant's arguments filed 11/30/2021 with respect to claims 21 – 33 have been fully considered but they are not persuasive.
11/30/2021 with respect to claims 34 – 40 have been fully considered but they are not persuasive. However, Claim 34 as presented include additional limitations not previously presented, Accordingly, a new ground of rejection is presented for claims  34 – 40.

(1) Regarding Claim 1:

(a) Applicant argues that: Mittal describes a method of first displaying a web page on a small handheld device. Upon receipt of a command on the handheld device, the image or video displayed on the handheld device is displayed on a larger and more distant screen. The cited portion of Mittal discloses that the web browser proxy can determine whether the large video is 3D capable, but this paragraph is completely silent regarding any comparison of capability between a first device and a second device. 
The examiner respectfully disagrees.
Mittal in par 0020, teaches that large 3D video screens for living rooms, bedrooms, and business conference rooms, where the use of 3D viewing goggles is tolerable, are starting to become popular. By contrast, the use of 3D video screens for small hand held devices, such as smart phones, is likely to continue to be problematic for the foreseeable future due to the generally lower user toleration of wearing 3D viewing goggles for handheld devices. Additionally, the smaller video displays on such handheld devices typically lack 3D capability. Thus improved seamless methods to turn over the playback of web page embedded video from smaller devices to larger 3D 
Mittal in par 0067, further teaches that if the web browser proxy (104) knows (e.g. instructed by previous setup, or by direct interrogation of video display 100 that the large video display is 3D capable, then either before user selection or upon user selection of a video of interest 126, the web browser proxy can optionally request enhanced 3D video objects (data) (102) from the server (116) and the large video display 100 can in turn show higher resolution or 3D video content.
Accordingly, Mittal by determining that the large display is 3D capable and before user selection or upon user selection of a video of interest requesting the enhanced 3D video objects, teaches or suggest “comparing a capability of the first device with a capability of the second device”, because if the proxy server is requesting 3D data is because the small devices is not presenting 3D or high resolution content. The scope of Mittal is that the large devices may be high resolution or 3D capable, while small devices are not, thus in order to improve user experience if the proxy server determine that the large device is 3D capable, thus, the proxy server request the content even before the user perform a selection of the video of interest.
Accordingly, the examiner maintains that Mittal teaches “comparing a capability of the first device with a capability of the second device” as claimed.

(b) Significantly, the parent application (US Application 15/619, 248) to this application was expressly allowed when the identical comparing” step was added to the independent claims in view of a 35 U.S.C. 103 rejection of the claims that relied on 
The examiner respectfully disagrees.
The examiner noted that in the parent application was not allow just by adding the “comparing” element. In addition to having the “comparing” element, the system use the comparison to provide a portion of content to the second device and having the first and second device to concurrently display the portion of content. Accordingly, the claims was not allow after just adding the “comparing” element, Therefore, the claim as a whole is not the same. The allowance of the parent application after adding the “comparing” element and the use of the “comparing” element does not mean that the limitations by itself are allowable, it is the combination of limitations of the claim as a whole.
As indicated in the notice of allowance dated 12/02/2020 for application No. 15/619,248, the reason for allowance is that the prior art fail to teach the independent claim as presented. 

(c) Mittal is further relied upon as allegedly disclosing the claim 21 element, as amended herein, of "based on the comparing, automatically providing the at least the portion of the content to be displayed on the second device." Applicant respectfully 
The examiner respectfully disagrees.
Firstly, as stated in MPEP 2144.04 “In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.). 
Accordingly, the argument that the teachings of the prior art are directed to manual/user directed operations is not persuasive because it is just providing an automatic means to replace a manual activity. 
Secondly, Mittal in par 0041, teaches that the user commands will often be used to select sections of video or non-video from the web page. Mittal in par 0045, further teaches that in any event as a result of the user commands (for example, selecting the “based on the comparing, automatically providing the at least the portion of the content to be displayed on the second device”, because in Mittal the presentation of data is automatically done, the user instruct the web browser proxy to render the content, the web proxy determine that the large device is 3D capable and automatically render the content in the second device. 
Accordingly, the examiner maintain that Mittal discloses claim 1 as claimed.

(2) Regarding Claim 28:
(a) Applicant argues that : Independent claim 28 also recites the "comparing" and "based on" steps, and Applicant respectfully submits that claim 28 is patentable over the Mittal reference for the same reasons as discussed above regarding claim 21. Claim 28 further recites "based on receiving the instruction from the first device, causing the second device to alter the at least the portion of the content being displayed on the second device. The Office Action has cited to Mittal at [0027], [0065] as allegedly 
The examiner respectfully disagrees.
As indicated above (1)(a)(b)(c) the examiner maintains that Mittal teaches the “comparing” and “based on” steps of claim 1.
Additionally, Claim 28 recites “based on receiving the instruction from the first device, causing the second device to alter the at least the portion of the content being displayed on the second device”, as correctly indicated by the applicant, Mittal teaches that the user can use the first device to control playback of the video on the second device. 
The examiner noted that Mittal by allowing the user to control video playback in the second device using the first device, teaches that the content being displayed on the second device can be altered based on instructions from the first device, for example if the user select play, the second device will play the video or the user can select pause, then the second device will stop reproduction (See Mittal’s par 0068).
Accordingly, the examiner maintains that Mittal teaches “based on receiving the instruction from the first device, causing the second device to alter the at least the portion of the content being displayed on the second device” as claimed in claim 28.

(3) Regarding Claim 34
(a) Applicant argues that: Independent claim 34 recites "determining whether the second display has a better capability for displaying the portion of the web page than the first display." Applicant respectfully asserts that this "determining" step, based on device capability, is similar to the "comparing" steps recited in independent claims 21 and 28 that is lacking in the Mittal reference. Claim 34 also recites "upon determining that the second display has a better capability," which Applicant respectfully submits is similar to the "based on" steps recited in independent claims 21 and 28 that is lacking in the Mittal reference. Accordingly, Applicant respectfully submits that claim 34 is patentable over the Mittal reference for at least these reasons as discussed above regarding claims 21 and 28.
The Examiner respectfully disagrees.
As indicated above (1) and (2), Mittal discloses claim 21 and 28 as claimed. Accordingly, Mittal discloses partially claim 34, the additional portions of claim not previously presented are disclose by Mate as indicated in the above rejection of Claim 34.

Applicant's remaining arguments with respect to claims are substantially encompassed in the arguments above, therefore examiner responds with the same rationale.
For at least the foregoing reasons, Examiner maintains prior art rejections.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701. The examiner can normally be reached M-F 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ARIEL MERCADO/Primary Examiner, Art Unit 2176